TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00232-CR


Joe Ybarra, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 00-372-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


Following his conviction for felony driving while intoxicated, Joe Ybarra filed both
a notice of appeal and a motion for new trial.  This Court gave the appeal cause number 03-03-00119-CR.  The clerk's record was filed on March 24, 2003.  The record contained the trial court's
certification that this was a plea bargain case and that Ybarra had no right of appeal.  See Tex. R.
App. P. 25.2(a)(2).  Accordingly, the appeal was dismissed.  Ybarra v. State, No. 03-03-00119-CR
(Tex. App.--Austin Apr. 3, 2003, no pet.) (not designated for publication); see Tex. R. App. P.
25.2(d).
On April 2, 2003, the district court signed an order overruling Ybarra's motion for
new trial.  Ybarra filed a second notice of appeal, which was entered on this Court's docket under
the present cause number.  We are aware of no statute or rule conferring a right to independently
appeal the overruling of a motion for new trial.  Instead, the appellate rules clearly contemplate that
the ruling on a motion for new trial is to be considered as part of the appeal from the judgment of
conviction.  See Tex. R. App. P. 26.2(a)(2) (extending time for perfecting appeal if motion for new
trial filed).  As the trial court has previously certified, Ybarra has no right of appeal from the
judgment of conviction in district court cause number 00-372-K368.
For the reasons stated, this appeal is dismissed.


				___________________________________________
				W. Kenneth Law, Chief Justice 
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed
Filed:   May 15, 2003
Do Not Publish